*692OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, without costs, and the petition to validate dismissed. The requirements of subdivision 2 of section 6-134 of the Election Law that the sheets of a designating petition be bound together in one or more volumes and the sheets in each volume be numbered consecutively at the foot of each sheet are requirements of content rather than form (see Matter of Frome v Board of Elections, 57 NY2d 741; Matter of Hutson v Bass, 54 NY2d 772; cf. Matter of Sheehan v Scaringe, 60 NY2d 795). Neither sheet of the petition was numbered, the sheets were not bound together, and neither sheet by itself contained a sufficient number of signatures to qualify petitioner as a candidate for County Committeeman. Petitioner’s designating petition was, therefore, properly invalidated by the Board of Elections.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur in memorandum.
Order reversed, etc.